UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 95-5165

LEON ANAPOLE HICKMAN, a/k/a Alpo,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
Samuel G. Wilson, District Judge.
(CR-94-118-R)

Submitted: April 9, 1996

Decided: April 22, 1996

Before HALL, ERVIN, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Anthony F. Anderson, Melissa W. Friedman, Roanoke, Virginia, for
Appellant. Robert P. Crouch, Jr., United States Attorney, Joseph
W. H. Mott, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Leon A. Hickman was convicted of contempt in Juvenile and
Domestic Relations Court for the City of Roanoke, Virginia, for fail-
ure to pay child support. He filed a notice of appeal to the Roanoke
City Circuit Court, and that court set a $10,000 cash bond. Because
Hickman did not post his appeal bond, however, he served his sen-
tence for contempt and his appeal was never perfected. Unbeknownst
to Hickman, his case was mistakenly placed upon the circuit court's
appeal docket. When he failed to appear, the court issued a capias for
his arrest at the request of the Commonwealth's Attorney.1

After four unsuccessful attempts to serve the capias, Roanoke
police received information regarding Hickman's whereabouts and
arrested him after a brief chase. The arresting officers were members
of the vice bureau; they executed the warrant because they believed
Hickman was a drug dealer and they expected to catch him in posses-
sion of drugs. A search incident to Hickman's arrest revealed he pos-
sessed crack cocaine.

Following a hearing in the federal district court, Hickman's motion
to suppress the evidence seized from him following his arrest was
denied. Hickman entered a guilty plea for distribution of cocaine base,
21 U.S.C. § 841(a)(1) (1988); 21 U.S.C.A.§ 841(b)(1)(B) (West
Supp. 1995); he reserved for appellate review the denial of his motion
to suppress. Hickman alleges that the good faith exception to the
exclusionary rule should not apply because the court issuing the arrest
warrant had no jurisdiction and because the officers executing the
warrant did not act in good faith such that his arrest was a mere pre-
text for the officers to search him for illegal drugs.

This Court reviews the district court's legal conclusions de novo,
but reviews the factual determinations made by the district court on
suppression issues under a clearly erroneous standard. United States
_________________________________________________________________
1 In Virginia a capias is the functional equivalent of an arrest warrant.
See Va. Code Ann. § 19.2-80 (Michie 1995).

                    2
v. Rusher, 966 F.2d 868, 873 (4th Cir.), cert. denied, 506 U.S. 926
(1992).

To deter illegal police conduct, evidence seized in violation of
Fourth Amendment generally is not admissible at trial. Elkins v.
United States, 364 U.S. 206, 223 (1960). The threshold question is
whether the evidence is the product of illegal government conduct.
New York v. Harris, 495 U.S. 14, 19 (1990). Officers' mistaken deter-
minations may be excused if reasonable and made in good faith.
Illinois v. Rodriguez, 497 U.S. 177, 184 (1990). The subjective moti-
vation of officers is irrelevant. United States v. George, 971 F.2d
1113, 1123 (4th Cir. 1992). Even if a warrant issued by judge or mag-
istrate is later found to be invalid, the exclusionary rule is inapplicable
if officers conducting the search acted in objectively reasonable reli-
ance on the validity of warrant. Massachusetts v. Sheppard, 468 U.S.
981 (1984); United States v. Leon, 468 U.S. 897, 916 (1984).

The Virginia circuit court which issued Hickman's arrest warrant
did not have proper jurisdiction to do so because Hickman's appeal
was not perfected; the capias was rescinded after Hickman's arrest.
Nonetheless, because the vice officers acted upon a facially valid war-
rant and had no reason to question its validity, the district court prop-
erly applied the good faith exception to the exclusionary rule, as the
capias was issued due to the judge's error alone. See Arizona v.
Evans, ___ U.S. ___, 63 U.S.L.W. 4179 (U.S. Mar. 1, 1995) (No. 93-
1660) (good faith exception applied when court employee's clerical
error caused invalid warrant to appear in database relied upon by
arresting officers); Leon, 468 U.S. at 916 (purpose of exclusionary
rule is to deter police misconduct rather than punish judicial error);
Shepard, 468 U.S. at 990 (where judge, not a police officer, makes
a mistake that leads to a Fourth Amendment violation, the exclusion-
ary rule should not be applied).

That the vice squad executed the warrant anticipating that Hickman
might possess illegal drugs is irrelevant, as the subjective motivations
of the officers is not considered in a good faith inquiry. Leon, 486
U.S. at 922 n.23 (a court's inquiry into an officer's conduct is con-
fined to "the objectively ascertainable question whether a reasonably
well trained officer would have known that the search was illegal
despite the magistrate's authorization"; courts should "eschew inqui-

                     3
ries into the subjective beliefs of law enforcement officers who seize
evidence pursuant to a subsequently invalidated warrant"). See also
Maryland v. Macon, 472 U.S. 463, 470 (1985) (whether an officer's
actions were reasonable does not include his subjective state of mind).
Also, we find that the district court did not err in its factual determina-
tion that the warrant was not held for the purpose of executing it at
a time when police specifically thought Hickman would possess
drugs. The police unsuccessfully tried to execute the warrant on four
separate occasions, and police immediately executed the warrant on
Hickman after learning of his whereabouts.

Finally Hickman's allegation that the police arrested him as a pre-
text to investigate his suspected drug activity fails. This Court has
considered claims of "pretextual stops" under an objective standard,
which determines an arrest is reasonable if (1) the arresting officer
had probable cause to believe defendant had committed or was com-
mitting an offense; and (2) the arresting officer was authorized by law
to effect a custodial arrest for the particular offense. United States v.
Hassan El, 5 F.3d 726, 730 (4th Cir. 1993), cert. denied, ___ U.S.
___, 62 U.S.L.W. 3640 (U.S. Mar. 28, 1994) (No. 93-7067). The offi-
cers involved acted upon a facially valid warrant, and were within
their authority in so doing.

Therefore, we affirm the district court's order denying Hickman's
motion to suppress. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

AFFIRMED

                     4